Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 1 of 23 PageID #: 751




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION



   CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                    Case No. 3:20-cv-1455-TAD-KDM

          v.                                          Judge Terry A. Doughty

   ROBERT REDFIELD, et al.,                           Magistrate Judge Kayla D. McClusky

      Defendants.



                    PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiffs submit this Notice of Supplemental Authority to inform the Court of the decision

  by the United States District Court for the District of Columbia in Alabama Association of

  Realtors, et. al, v. United States Department of Health and Human Services, et al., No. 1:20-cv-

  03337-DLF (May 5, 2021), attached hereto as Exhibit 1. The District Court for the District of

  Columbia concluded, as have other federal courts to date, that the Defendants’ expansive

  interpretation of the 42 U.S.C. § 264 was against the plain meaning of the statute and not entitled

  to deference. Exhibit 1 at p. 17. Additionally, the District of Columbia court held that Congress

  had not ratified Defendants’ use of 42 U.S.C. § 264 when it extended the eviction moratorium by

  including § 502 in the Consolidated Appropriations Act, Pub. L. No. 116-260, § 502, 134 Stat.

  1182 (2020). Exhibit 1 at p. 18. As such, the Alabama Ass’n of Realtors opinion vacated and set

  aside the Center for Disease Control and Prevention’s eviction moratorium.
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 2 of 23 PageID #: 752




        DATED: May 6, 2021.

                                                                Respectfully submitted,

        /s/ Steven M. Simpson                                   LUKE A. WAKE*
        STEVEN M. SIMPSON*                                      DC Bar No. 1009181
        DC Bar No. 462553                                       ETHAN W. BLEVINS*
        Pacific Legal Foundation                                Washington State Bar No. 48219
        3100 Clarendon Blvd., Suite 610                         HANNAH SELLS MARCLEY*
        Arlington, VA 22201                                     Washington State Bar No. 52692
        Tel: (202) 888-6881                                     Pacific Legal Foundation
        SSimpson@pacificlegal.org                               930 G Street
                                                                Sacramento, CA 95814
        /s/ James C. Rather, Jr.                                Tel: (916) 419-7111
        JAMES C. RATHER, JR.                                    Fax: (916) 419-7747
        Louisiana Bar No. 25839                                 LWake@pacificlegal.org
        ALKER & RATHER, LLC                                     EBlevins@pacifclegal.org
        4030 Lonesome Rd., Suite B                              HMarcley@pacificlegal.org
        Mandeville, LA 70448                                    *Pro hac vice
        Tel: (985) 727-7501
        JRather@alker-rather.com
                                     Attorneys for Plaintiffs




                                                2
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 3 of 23 PageID #: 753




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 6, 2021, I electronically filed the foregoing document with

  the Clerk of the Court via the CM/ECF system, which will cause a copy to be served upon

  counsel of record.

         DATED: May 6, 2021.


                                                    /s/ Steven M. Simpson
                                                    STEVEN M. SIMPSON




                                                3
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 4 of 23 PageID #: 754




                                 UNITED STATES DISTRICT COURT
                                                                                     EXHIBIT 1
                                 FOR THE DISTRICT OF COLUMBIA


   ALABAMA ASSOCIATION OF
   REALTORS, et al.,

                   Plaintiffs,

             v.                                              No. 20-cv-3377 (DLF)

   UNITED STATES DEPARTMENT OF
   HEALTH AND HUMAN SERVICES, et al.,

                   Defendants.


                                      MEMORANDUM OPINION

         As part of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub.

  L. No. 116-136, 134 Stat. 281 (2020), Congress enacted a 120-day eviction moratorium that

  applied to rental properties receiving federal assistance, id. § 4024(b). After that moratorium

  expired, the U.S. Department of Health and Human Services (HHS), through the Centers for

  Disease Control and Prevention (CDC), issued an order implementing a broader eviction

  moratorium that applied to all rental properties nationwide, 85 Fed. Reg. 55,292 (Sept. 4, 2020),

  which prompted this suit. Since then, Congress has granted a 30-day extension of the CDC

  Order, and the CDC has extended the order twice itself. The current order is set to expire on

  June 30, 2021.

         In this action, the plaintiffs raise a number of statutory and constitutional challenges to

  the CDC Order. Before the Court is the plaintiffs Motion for Expedited Summary Judgment,

  Dkt. 6, as well as the               Motion for Summary Judgment, Dkt. 26, and Partial Motion

  to Dismiss, Dkt. 32. For the reasons that follow, the Court will grant the plaintiffs motion and

  deny the                 motions.
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 5 of 23 PageID #: 755




  I.       BACKGROUND

           On March 13, 2020, then-President Trump declared COVID-19 a national emergency.

  See generally Declaring a National Emergency Concerning the Novel Coronavirus Disease

  (COVID-19) Outbreak, Proclamation 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020). Two weeks

  later, he signed the CARES Act into law. See Pub. L. No. 116-136, 134 Stat. 281 (2020). The

  CARES Act included a 120-day eviction moratorium with respect to rental properties that

  participated in federal assistance programs or were subject to federally-backed loans. See id. §

  4024. In addition, some but not all     states adopted their own temporary eviction moratoria.

                                          72, 986 1024, Dkt. 40. The CARES Act s federal

  eviction moratorium expired in July 2020.

           On August 8, 2020, then-President Trump issued an executive order directing the

  Secretary

  measures temporarily halting residential evictions of any tenants for failure to pay rent are

  reasonably necessary to prevent the further spread of COVID-19 from one State or possession

                                                                       -19 by Providing Assistance

  to Renters and Homeowners, Executive Order 13,945, 85 Fed. Reg. 49,935, 49,936 (Aug. 8,

  2020).

           Weeks later, on September 4, 2020, the CDC issued the

  Evictions To Prevent the Further Spread of COVID-                 Order , pursuant to § 361 of the

  Public Health Service Act, 42 U.S.C. § 264(a), and 42 C.F.R. § 70.2. 85 Fed. Reg. 55,292 (Sept.

  4, 2020). In this order, the CDC determined that

  reasonably necessary measure . . . to prevent the further spread of COVID-19. 85 Fed. Reg. at

  55,296. As the CDC explained, the eviction moratorium facilitates self-isolation for individuals




                                                   2
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 6 of 23 PageID #: 756




  infected with COVID-19 or who are at a higher-risk of severe illness from COVID-19 given

  their underlying medical conditions. Id. at 55,294. It also enhances state and local officials

  ability to implement stay-at-home orders and other social distancing measures, reduces the need

  for congregate housing, and helps prevent homelessness. Id. at 55,294.

         The CDC Order declared that a landlord, owner of a residential property, or other person

  with                                                                                                Id.

  at 55,296. To qualify for protection under the moratorium, a tenant must submit a declaration to

  their landlord affirming that they: (1) have            efforts to obtain all available government

                                 ; (2) expect to earn less than $99,000 in annual income in 2020,

  were not required to report any income in 2019 to the Internal Revenue Service, or received a

  stimulus check under the CARES Act; (3) are

  payment due to substantial loss of household income, loss of compensable hours of work or

  wages, a lay-off, or extraordinary out-of-                                      using best efforts to



  shared residence if evicted; (6) understand that rent obligations still apply; and (7) understand

  that the moratorium is scheduled to end on December 31, 2020. Id. at 55,297.

         Unlike the CARES Act s moratorium, which only applied to certain federally backed

  rental properties, the CDC Order applied to all residential properties nationwide. Id. at 55,293.

  In addition, the CDC Order includes criminal penalties. Individuals who violate its provisions

  are subject to a fine of up to $250,000, one year in jail, or both, and organizations are subject to a

  fine of up to $500,000. Id. at 55,296.

         The CDC Order was originally slated to expire on December 31, 2020. Id. at 55,297. As

  part of the Consolidated Appropriations Act, however, Congress extended the CDC Order to




                                                    3
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 7 of 23 PageID #: 757




  apply through January 31, 2021, Pub. L. No. 116-260, § 502, 134 Stat. 1182 (2020). On January

  29, 2021, the CDC extended the order through March 31, 2021. Temporary Halt in Residential

  Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 8020 (Feb. 3, 2021). In this

  extension, the CDC updated its findings to account for new evidence of how conditions had

  worsened since the original order was issued, as well as



  substantially contribute to COVID-                      Id. at 8022. The CDC later extended the

  order through June 30, 2021. Temporary Halt in Residential Evictions to Prevent the Further

  Spread of COVID-19, 86 Fed. Reg. 16,731 (Mar. 31, 2021).

             A. Procedural History

         The plaintiffs Danny Fordham, Robert Gilstrap, the corporate entities they use to

  manage rental properties (Fordham & Associates, LLC, H.E. Cauthen Land and Development,

  LLC, and Title One Management, LLC), and two trade associations (the Alabama and Georgia

  Associations of Realtors)   filed this action on November 20, 2020. Compl., Dkt. 1. They

  challenge the lawfulness of the eviction moratorium on a number of statutory and constitutional

  grounds. The plaintiffs allege that the eviction moratorium exceeds the CDC statutory

  authority, id. ¶¶ 81 84 (Count III), violates the notice-and-comment requirement, id. ¶¶ 63 70

  (Count I), and is arbitrary and capricious, id. ¶¶ 85 91 (Count IV), all in violation of the

  Administrative Procedure Act (APA). The plaintiffs further allege that the eviction moratorium

  fails to comply with the Regulatory Flexibility Act. Id. ¶¶ 71 78 (Count II). To the extent that

  the Public Health Service Act authorizes the eviction moratorium, the plaintiffs allege that the

  Act is an unconstitutional delegation of legislative power under Article I. Id. ¶¶ 92 95 (Count

  V). Finally, the plaintiffs allege that the eviction moratorium constitutes an unlawful taking of




                                                    4
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 8 of 23 PageID #: 758




  property in violation of the Takings Clause, id. ¶¶ 96 103 (Count VI), violates the Due Process

  Clause, id. ¶¶ 96 110 (Count VII), and deprives the plaintiffs of their right of access to courts,

  id. ¶¶ 111 15 (Count VIII). The plaintiffs seek declaratory and injunctive relief

  and costs, and any other relief the Court deems just and proper. Id. ¶¶ 116 20.

         Before the Court is the p                                                     , Dkt. 6, and

  the Department         -motion for summary judgment. Also before the Court is the

  Department partial motion to dismiss, Dkt. 32, in which the Department argues that Congress

  ratified the CDC Order when it extended the eviction moratorium in the Consolidated

  Appropriations Act of 2021. All three motions are now ripe for review.

             B. Relevant Decisions

         This Court is not the first to address a challenge to the national eviction moratorium set

  forth in the CDC Order. In the last several months, at least six courts have considered various

  statutory and constitutional challenges to the CDC Order. Most recently, the Sixth Circuit

  denied a motion to stay a district court decision that held that the order exceeded the CDC

  authority under 42 U.S.C. § 264(a), see Tiger Lily, LLC v. United States Dep t of Hous. & Urb.

  Dev., No. 2:20-cv-2692, 2021 WL 1171887, at *4 (W.D. Tenn. Mar. 15, 2021) (concluding that

  the CDC Order exceeded the statutory authority of the Public Health Service Act), appeal filed

  No. 21-5256 (6th Cir. 2021); Tiger Lily, LLC v. United States Dep t of Hous. & Urb. Dev., 992

  F.3d 518, 520 (6th Cir. 2021) (denying emergency motion for stay pending appeal); see also

  Skyworks, Ltd. v. Ctrs. for Disease Control & Prevention, No. 5:20-cv-2407, 2021 WL 911720,

  at *12 (N.D. Ohio Mar. 10, 2021) (holding that the CDC exceeded its authority under 42 U.S.C.

  § 264(a)). Two other district courts, however, declined to enjoin the CDC Order at the

  preliminary injunction stage, see Brown v. Azar, No. 1:20-cv-03702, 2020 WL 6364310, at *9




                                                    5
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 9 of 23 PageID #: 759




  11 (N.D. Ga. Oct. 29, 2020), appeal filed, No. 20-14210 (11th Cir. 2020); Chambless

  Enterprises, LLC v. Redfield, No. 20-cv-01455, 2020 WL 7588849, at *5 9 (W.D. La. Dec. 22,

  2020), appeal filed, No. 21-30037 (5th Cir. 2021). Separately, another district court declared

  that the federal government lacks the constitutional authority altogether to issue a nationwide

  moratorium on evictions. See Terkel v. Ctrs. for Disease Control & Prevention, No. 6:20-cv-

  564, 2021 WL 742877, at *1 2, 10 11 (E.D. Tex. Feb. 25, 2021), appeal filed, No. 21-40137

  (5th Cir. 2021).

  II.    LEGAL STANDARD




  56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 48 (1986). A fact is

                                                                                        See id. at

  248; Holcomb v. Powell

  reasonable jury could determine that the evidence warrants a verdict for the nonmoving party.

  See Anderson, 477 U.S. at 248; Holcomb, 433 F.3d at 895.

         In a case reviewing agency action

  deciding, as a matter of law, whether the agency action is supported by the administrative record

                                                                Sierra Club v. Mainella, 459 F.

  Supp. 2d 76, 90 (D                                                         ,

                                 Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C.

  Cir. 2001) (internal quotation marks and footnote omitted).




                                                   6
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 10 of 23 PageID #: 760




  III.      ANALYSIS

                A. Standing




                                        West v. Lynch, 845 F.3d 1228, 1230 (D.C. Cir. 2017). To

  establish standing, a plaintiff must demonstrate a concrete injury-in-fact that is fairly traceable to

                                                                              Summers v. Earth Island

  Inst., 555 U.S. 488, 493 (2009).

            Since the CDC Order went into effect, the three real estate management company

  plaintiffs have each had tenants who have stopped paying rent, invoked the protections of the

  eviction moratorium, and would be subject to eviction but for the CDC Order. See Decl. of

  Danny Fordham ¶¶ 2 5, 9 17, Dkt. 6-2; Decl. of Robert Gilstrap ¶¶ 2, 4 12, Dkt. 6-3. At a

  minimum, these three plaintiffs have established a concrete injury that is traceable to the CDC

  Order and is redressable by a decision vacating the CDC Order. See Summers, 555 U.S. at 493.

      [I]t is immaterial that other plaintiffs might be unable to demonstrate their own standing, J.D.

  v. Azar, 925 F.3d 1291, 1323 (D.C. Cir. 2019                 Article III s case-or-controversy

  requirement is satisfied if one plaintiff can establish injury and standing id.

                B. The Agency                 Authority

            Section 361 of the Public Health Service Act empowers the Secretary

  enforce such regulations as in his judgment are necessary to prevent the introduction,

                                                          either internationally or between states.1 42


  1

  reorganizations not relevant here have resulted in the transfer of this responsibility to the
              Skyworks, 2021 WL 911720, at *5.



                                                     7
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 11 of 23 PageID #: 761




  extermination, destruction of animals or articles found to be so infected or contaminated as to be

  sources of dangerous infection to human beings, and other measures, as in his judgment may be

               Id. The Secretary is also authorized to, within certain limits, make and enforce

  regulations to apprehend, exam



  country. Id. § 264(b) (d).

         By regulation, the Secretary delegated this authority to the Director of the CDC. 42

  C.F.R. § 70.2. Pursuant to this regulation, when the Director of the CDC determines that the

  measures taken by health authorities of any state or local jurisdiction are insufficient to prevent

                                                 may take such measures to prevent such spread of

  the diseases as he/she deems reasonably necessary, including inspection, fumigation,

  disinfection, sanitation, pest extermination, and destruction of animals or articles believed to be

  sources of infection. Id.

         In determining whether the eviction moratorium in the CDC Order exceeds the

                                     the Department urges the Court to apply the familiar two-step

  Chevron framework. See Defs.                                 s Cross-           8 (citing Chevron,

                                            , 467 U.S. 837, 842 (1984)). While it is true that

  CDC did not follow APA notice-and-comment rulemaking procedures before issuing the

  Eviction Moratorium, Pl. s Mem. in

  21, Dkt. 6-1, Chevron deference is not necessarily limited to regulations that are the product of

  notice-and-comment rulemaking, Pub. Citizen, Inc. v. U.S. Dep t of Health & Hum. Servs., 332




                                                    8
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 12 of 23 PageID #: 762




  F.3d 654, 660 (D.C. Cir. 2003). The Chevron framework applies

  delegated authority to the agency generally to make rules carrying the force of law

  agency interpretation claiming deference was promulgated in the exercise of that aut

  United States v. Mead, 533 U.S. 218, 226 27 (2001); Fox v. Clinton, 684 F.3d 67, 78 (D.C. Cir.

  2012). Here, the CDC Order was issued pursuant to a broad grant of rulemaking authority, see

  42 U.S.C. § 264(a)

                                                                    ); 42 C.F.R. § 70.2 (delegating

  this authority to the Director of the CDC), and was                                ral

  applicability. Kaufman v. Nielsen, 896 F.3d 475, 484 (D.C. Cir. 2018). It was also

  a lawmaking pretense in mind, Mead, 533 U.S. at 233, published in the Federal Register, see

  Citizens Exposing Truth about Casinos v. Kempthorne, 492 F.3d 460, 467 (D.C. Cir. 2007), and

  backed with the threat of criminal penalties, 85 Fed. Reg. 55,296. Because the CDC Order was

  clearly intended to have the force of law, the two-step Chevron framework applies.2

         Applying Chevron and using the traditional tools of statutory interpretation, a court must

  first consider at Step One

  Chevron, 467 U.S. at 842. If Congress has directly spoken to [an] issue, that is the end of the



  2
    The fact that section 361 of the Public Health Service Act is administered by both the CDC and
  the FDA, see Control of Communicable Diseases; Apprehension and Detention of Persons With
  Specific Diseases; Transfer of Regulations, 65 Fed. Reg. 49,906, 49,907 (Aug. 16, 2000), does
  not preclude application of the Chevron framework. While courts
  Chevron deference when the statute in question is administered by multiple agencies, Kaufman,
  896 F.3d at 483; see also, e.g., DeNaples v. Office of Comptroller of Currency, 706 F.3d 481,
  487 (D.C. Cir. 2013), the FDA and the CDC are both sub-agencies within HHS. Accordingly,
   there is nothing special to undermine Chevron
  congress                                                                                    the
  statute, and there is little risk of conflicting mandates to regulated entities Loan Syndications
  & Trading Ass n v. Sec. & Exch. Comm n, 882 F.3d 220, 222 (D.C. Cir. 2018) (summarizing
  instances where Chevron



                                                  9
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 13 of 23 PageID #: 763




            Confederated Tribes of Grand Ronde Cmty. of Or. v. Jewell, 830 F.3d 552, 558 (D.C.

  Cir. 2016) (citing Chevron, 467 U.S. at

  effect to the unambiguously expressed intent of Congress      Lubow v. U.S. Dep t of State, 783

  F.3d 877, 884 (D.C. Cir. 2015) (quoting Chevron, 467 U.S. at 842 43). Only if the text is silent

  or ambiguous does a court proceed to Step Two. There, a court must                                 s

  interpretation is permiss                             Confederated Tribes of Grand Ronde Cmty.,

  830 F.3d at 558. To determine whether [an] agency s interpretation is permissible or instead is

                                          all the tools of statutory interpretation, Loving v. IRS, 742

  F.3d 1013, 1016 (D.C. Cir. 2014), and

  ordinary meaning at the time Congress enacted the statute, Wisconsin Cent. Ltd. v. United

  States, 138 S. Ct. 2067, 2070 (2018) (internal quotation marks and alteration omitted); see also

  Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 78 (2012)



          The first question, then, is whether the relevant statutory language addresses

                      Chevron, 467 U.S. at 842. As noted, the Public Health Service Act provides,

  in relevant part:

          The [CDC], with the approval of the Secretary, is authorized to make and enforce such
          regulations as in his judgment are necessary to prevent the introduction, transmission, or
          spread of communicable diseases from foreign countries into the States or possessions, or
          from one State or possession into any other State or possession. For purposes of carrying
          out and enforcing such regulations, the [Secretary] may provide for such inspection,
          fumigation, disinfection, sanitation, pest extermination, destruction of animals or articles
          found to be so infected or contaminated as to be sources of dangerous infection to human
          beings, and other measures, as in his judgment may be necessary.

  42 U.S.C. § 264(a). Other subsections of the Act authorize, in certain circumstances, the

  quarantine of individuals in order to prevent the interstate or international spread of disease. See

  id. § 264(b) (d). Though the Public Health Service Act grants the Secretary broad authority to



                                                   10
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 14 of 23 PageID #: 764




  make and enforce regulations necessary to prevent the spread of disease, his authority is not

  limitless.

          Section 264(a) provides the Secretary with general rulemaking authority

  enforce such regulations, id. § 264(a) (emphasis added), that                                          to

  combat the international or interstate spread of communicable disease, id. But this broad grant

  of rulemaking authority in the first sentence of § 264(a) is tethered to and narrowed by the

  second sentence. It states: For purposes of carrying out and enforcing such regulations id.

  (emphasis added), the Secretary                            inspection, fumigation, disinfection,

  sanitation, pest extermination [and] destruction of animals or articles found to be so infected or

  contaminated as to be sources of dangerous infection to human beings. Id.

          These enumerated measures are not exhaustive. T

                                                        Id. But any such                   are

                              reference to the enumerated                          See Tiger Lily, 992

  F.3d at 522 23 (internal quotation marks and alteration omitted); id. at 522 (applying the

  ejusdem generis canon to interpret the residual catchall phrase in § 264(a)). These

                   therefore be similar in nature to those listed in § 264(a). Id.; Skyworks, 2021

  WL 911720, at *10. And consequently, like the enumerated measures,

  are limited in two significant respects: first, they must be directed toward                   cles,

  42 U.S.C. § 264(a), and second, those                                    found to be so infected or

  contaminated as to be sources of dangerous infection to human beings, id.; see Skyworks, 2021

  WL 911720, at *10. In other words, any regulations enacted pursuant to § 264(a) must be

                   specific targets found to be sources of infection. Id.




                                                   11
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 15 of 23 PageID #: 765




            The national eviction moratorium satisfies none of these textual limitations. Plainly,

  imposing a moratorium on evictions is diffe

  disinfect[ing], sanit[izing], . . . exterminat[ing] [or] destr[oying] 42 U.S.C. § 264(a), a potential

  source of infection. See Tiger Lily, 992 F.3d at 524. Moreover, interpreting t

  to include evictions would stretch the term beyond its plain meaning. See

  International Dictionary 156 (2d ed. 1945)

                                 see also Skyworks, 2021 WL 911720, at *10. And even if the

  meaning of the term            s could be stretched that far, the statute instructs that they must be

      found to be so infected or contaminated as to be sources of dangerous infection to human

              42 U.S.C. § 264(a). The Secretary has made no such findings here. The fact that

  individuals with COVID-19 can be asymptomatic and that the disease is difficult to detect, Mot.

                          ,3 does not broaden                                             plain text of §

  264(a) permits.

            The Department reads § 264(a) another way. In the                    view, the grant of

  rulemaking authority in § 264(a) is not limited in any way by the specific measures enumerated

  in § 264(a)                                    ss-Mot. at 18, 19 n.2. According to the Department,

  Congress granted the Secretary                                                 any regulations that

                                                                     , id. at 11 (internal quotation

  marks omitted), across states or from foreign countries. In other words, the grant of rulemaking

  authority in § 264(a)                   is a                                judgment of public




  3
   The official transcript from the motions hearing held on April 29, 2021 is forthcoming, and this
  opinion will be updated to include citations to that transcript when it becomes available.



                                                      12
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 16 of 23 PageID #: 766




  health authorities about what measures they deem necessary                                Id. at 9

  (quoting 42 U.S.C. § 264(a)).

          The Department                                   The first sentence of § 264(a) is the

  starting point in assessing the scope of                 delegated authority. But it is not the

  ending point. While it is true that Congress granted the Secretary broad authority to protect the

  public health, it also prescribed clear means by which the Secretary could achieve that purpose.

  See                                                               , 466 F.3d 134, 139 (D.C. Cir.

  2006). And those means place concrete limits on the steps the Department can take to prevent

  the interstate and international spread of disease. See supra at 11. To interpret the Act otherwise

  would ignore its text and structure.

          At Chevron              , this Court must apply the

  Mozilla Corp. v. Fed. Commc ns Comm n, 940 F.3d 1, 20 (D.C. Cir. 2019), including canons of

  construction, see ArQule, Inc. v. Kappos, 793 F. Supp. 2d 214, 219 20 (D.D.C. 2011). These

                                                                                             as far as

  the Department contends.

          First, [i]                                                          [courts] must give

  effect, if possible, to every clause a                        Williams v. Taylor, 529 U.S. 362, 404

  (2000) (internal quotation marks omitted). Applying that principle here, the                  s broad

  reading of § 264(a) s first sentence would render the second sentence superfluous. If the first

  sentence empowered the Secretary to enact any

                                                                            id., there would be no

  need for Congress to enumerate the                that                                   to carry out

  and enforce those regulations, see id. Though th                                        , Lamie v.




                                                   13
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 17 of 23 PageID #: 767




  U.S. Tr., 540 U.S. 526, 536 (2004); Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S.

  291, 299 n.1 (2006), like the plain language, it supports a narrow reading of the statute.

          Second, the canon of constitutional avoidance instructs that a court shall construe a

  statute to avoid serious constitutional problems unless such a construction is contrary to the clear

  intent of Congress. See Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades

  Council, 485 U.S. 568, 575 (1988). An overly expansive reading of the statute that extends a

  nearly unlimited grant of legislative power to the Secretary would raise serious constitutional

  concerns, as other courts have found. See, e.g., Skyworks, 2021 WL 911720, at *9 (noting that

  such a reading would raise doubts as to             Congress violated the Constitution by granting

  such a broad delegation of power unbounded by clear limitations or principles. ); Tiger Lily, 992

  F.3d at 523 (same); id.

  power to insert itself into the landlord-tenant relationship without some clear, unequivocal

                                                   ; Terkel, 2021 WL 742877, at *4 6 (holding that

  the

  Clause). Congress did not express a clear intent to grant the Secretary such sweeping authority.

          And third, the major questions doctrine is based on the same principle:

  Congress to speak clearly if it wishes to assign to an agency decisions of vast economic and

  political significance.   Util. Air Regul. Grp. v. EPA, 573 U.S. 302, 324 (2014) (quoting FDA v.

  Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (emphasis added)); Am. Lung

  Ass n v. EPA, 985 F.3d 914, 959 (D.C. Cir. 2021) (collecting cases). There is no question that

  the decision to impose a nationwide moratorium on evictions is one of vast economic and

                            Util. Air Regul. Grp., 573 U.S. at 324 (internal quotation marks omitted).




                                                   14
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 18 of 23 PageID #: 768




  Not only does the moratorium have substantial economic effects,4 eviction moratoria have been

                                                                      Gonzales v. Oregon, 546 U.S.

  243, 267 (2006) (internal quotation marks omitted). At least forty-three states and the District of

  Columbia have imposed state-based eviction moratoria at some point during the COVID-19

  pandemic, see 86 Fed. Reg. 16,731, 16,734, though, as the CDC noted in its most recent

  extension of the CDC O

  jurisdictions, id. at 16,737 n.35. Congress itself has twice addressed the moratorium on a

  nationwide-level    once through the CARES Act, see Pub. L. No. 116-136, § 4024, 134 Stat. 281

  (2020), and again through the Consolidated Appropriations Act, see Pub. L. No. 116-260, § 502,

  134 Stat. 1182 (2020).

         Accepting the                 s expansive interpretation of the Act would mean that

  Congress delegated to the Secretary the authority to resolve not only this important question, but

  endless others that are also                                                            .

  Gonzales, 546 U.S. at 267 (internal quotation marks omitted). Under its reading, so long as the

  Secretary can make a determination that a given measure is necessary to combat the interstate

  or international spread of disease, there is no limit to the reach of his authority.5


  4
   In their briefing, the parties dispute the economic impact of the CDC order, see, e.g., Pl. s
  Mem. at 2 (estimating the nation                                -
  consequence of the initial moratorium); Def. s Cross-Mot. at 15 n.4 (disputing these figures).
  Regardless, the economic impact of the CDC Order is substantial. Indeed, the CDC itself
  estimates that                  -
                           as well as other State and local protections, 85 Fed. Reg. at 55,294 95.
  The CDC Order also                                                                        id. at
  55,296, which means
                             .
  5
    The only other potential limitation, imposed by regulation, is that the Director of the CDC
  would need to conclude that state and local health authorities have not taken sufficient measures
  to prevent the spread of communicable disease. See 42 C.F.R. § 70.2.



                                                    15
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 19 of 23 PageID #: 769




          Congress could not have intended to delegate                                  to an agency

  in so cryptic a fashion. Brown & Williamson Tobacco Corp., 529 U.S. at 159. To be sure,

  COVID-19 is a novel disease that poses unique and substantial public health challenges, see

  Def. s Cross-Mot. at 14, but the Court

                                                             Loving., 742 F.3d at 1021; see also

  Brown & Williamson, 529 U.S. at 160.

         It is also telling that the CDC has never used § 264(a) in this manner. As the Department

  confirms, § 264(a)

                             . . . for disease-control purposes. See Defs. Cross-Mot. at 13 15, 23.

     hen an agency claims to discover in a long-extant statute an unheralded power to regulate a

  significant portion of the American economy                                announcement with a

  measure of skepticism     Util. Air Regul. Grp., 573 U.S. at 324 (internal quotation marks

  omitted).

         The Department advances one final counterargument. It notes that subsequent

  subsections of the statute, § 264(b) (d), contemplate that the Secretary may, under certain




  believed to be infected with a                                                 (d). And it stresses

  that enforced quarantines are not listed in   and are different in kind from   the measures

  enumerated in § 264(a).                -Mot. at 10 11. Accordingly, the Department contends

  that the presence of these subsequent subsections demonstrates that the list of means in the

  second sentence of § 264(a) imposes no                                         under § 264(a). Id.




                                                   16
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 20 of 23 PageID #: 770




           This argument is not persuasive. No doubt, Congress intended to give the Secretary

  and, by extension, health experts in the CDC the discretion and flexibility to thwart the spread

  of disease. But the quarantine provisions in § 264(b) (d) are structurally separate from those in

  § 264(a). Tiger Lily, 992 F.3d at 524 (noting that the provisions in § 264(b) (d) restrict

  individual liberty interests, while § 264(a) is concerned exclusively with property interests). And

  regardless, like the enumerated measures in § 264(a), the quarantine provisions are cabined and

  directed toward individuals who are either entering the United States or

                 42 U.S.C. § 264(c) (d)

  Skyworks, 2021 WL 911720, at *10. The quarantine provisions in § 264(b) (d) therefore do not

  provide support for the eviction moratorium.

           In sum, the Public Health Service Act authorizes the Department to combat the spread of

  disease through a range of measures, but these measures plainly do not encompass the

  nationwide eviction moratorium set forth in the CDC Order.6 Thus, the Department has

  exceeded the authority provided in § 361 of the Public Health Service Act, 42 U.S.C. § 264(a).

              C. Ratification of the CDC Order

           In its partial motion to dismiss, the Department argues that Congress ratified the

  action when it extended the moratorium in the Consolidated Appropriations Act.7 See

  Partial Mot. at 7 9. The initial CDC Order was set to expire on December 31, 2020, see 85 Fed.



  6
      Because the CDC O
                                ges to the eviction moratorium.
  7
   The Department initially argued in its partial motion to dismiss that Counts I-V of the
  complaint were moot in light of              extension of the CDC Order. Defs Mem. in Supp.
  of Partial Mot. to Dismiss                        at 1, Dkt. 32-1. But this congressional
  extension of the CDC Order has since expired, so the Department has withdrawn this argument.
  See Joint Status Report at 2, Dkt. 36.



                                                   17
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 21 of 23 PageID #: 771




  Reg. at 55,297, but Congress extended the expiration date until January 31, 2021, by including §

  502 in the Consolidated Appropriations Act. Section 502 provided:

         The order issued by the Centers for Disease Control and Prevention under section 361
         of the Public Health Service Act (42 U.S.C. 264), entitled Temporary Halt in
         Residential Evictions To Prevent the Further Spread of COVID 19 (85 Fed. Reg.
         55292 (September 4, 2020) is extended through January 31, 2021, notwithstanding the
         effective dates specified in such Order.

  Pub. L. No. 116-260, § 502, 134 Stat. 1182 (2020).

                      has the power to ratify the acts which it might have authorized in the first

         Thomas v. Network Sols., Inc., 176 F.3d 500, 506 (D.C. Cir. 1999) (quoting United States

  v. Heinszen & Co.                                and give the force of law to official action

  unauthorized when taken, Swayne & Hoyt v. United States, 300 U.S. 297, 301 02 (1937). To

  do so, however, Congress must make its intention explicit. Heinszen, 206 U.S. at 390.

         Congress did not do so here. When Congress granted a temporary extension of the

  eviction moratorium by enacting § 502, it acknowledged that the CDC issued its order pursuant

  to the Public Health Service Act. It did not, however, expressly approve of the agency s

  interpretation of 42 U.S.C. § 264(a) or provide the agency with any additional statutory

  authority. See Tiger Lily, 992 F.3d at 524; Skyworks, 2021 WL 911720, at *12. Instead,

  Congress merely extended the CDC Order for a limited 30-day duration.

          [C]ongressional acquiescence to administrative interpretations of a statute

                                         See Solid Waste Agency of N. Cook Cty. v. U.S. Army

  Corps of Eng rs, 531 U.S. 159, 160 (2001       [M]ere congressional acquiescence in the CDC s

  assertion that the [CDC Order] was supported by 42 U.S.C. § 264(a) does not make it so. Tiger

  Lily, 992 F.3d at 524. Because Congress withdrew its support for the CDC Order on January 31,

  2021, the order now stands    and falls on the text of the Public Health Service Act alone. For




                                                  18
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 22 of 23 PageID #: 772




  all the reasons stated above, supra Part III.B., the national eviction moratorium in the CDC

  Order is unambiguously foreclosed by the plain language of the Public Health Service Act.

             D. Remedy

         Both parties agree that if the Court concludes that the Secretary exceeded his authority by

  issuing the CDC Order, vacatur is the appropriate remedy. See                                13, 30

  31. Nonetheless, the Department urges the Court to limit any vacatur order to the plaintiffs with

  standing before this Court. Defs. Partial Mot. to Dismiss at 23. This position

                      O.A. v. Trump, 404 F. Supp. 3d 109, 153 (D.D.C. 2019).

         T                                                                                      t is that

  the rules are vacated

                                               , 145 F.3d 1399, 1409 (D.C. Cir. 1998) (internal

  quotation marks omitted); see also O.A., 404 F. Supp. 3d at 109. Accordingly, consistent with

  the Administrative Procedure Act, 5 U.S.C. § 706(2)(A),                                    see Nat l

  Mining Ass n, 145 F.3d at 1409, the CDC Order must be set aside.

                                                   ***

         The Court recognizes that the COVID-19 pandemic is a serious public health crisis that

  has presented unprecedented challenges for public health officials and the nation as a whole.

  The pandemic has triggered difficult policy decisions that have had enormous real-world

  consequences. The nationwide eviction moratorium is one such decision.

         It is the role of the political branches, and not the courts, to assess the merits of policy

  measures designed to combat the spread of disease, even during a global pandemic. The

  question for the Court is a narrow one: Does the Public Health Service Act grant the CDC the

  legal authority to impose a nationwide eviction moratorium? It does not. Because the plain




                                                   19
Case 3:20-cv-01455-TAD-KDM Document 57 Filed 05/06/21 Page 23 of 23 PageID #: 773




  language of the Public Health Service Act, 42 U.S.C. § 264(a), unambiguously forecloses the

  nationwide eviction moratorium, the Court must set aside the CDC Order, consistent with the

  Administrative Procedure Act, see 5 U.S.C. § 706(2)(C), and D.C. Circuit precedent, see

  National Mining Ass n, 145 F.3d at 1409.

                                         CONCLUSION

         For the foregoing reasons, the plaintiffs motion for expedited summary judgment is

  granted and the              motion for summary judgment and partial motion to dismiss are

  denied. A separate order consistent with this decision accompanies this memorandum opinion.




                                                                                            _

  May 5, 2021                                               United States District Judge




                                                20
